Citation Nr: 0735343	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-20 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right great toe.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to March 
1982.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision granting 
entitlement to service connection for residuals of a fracture 
of the right great toe and assigning a noncompensable 
disability rating effective August 19, 2002.  The veteran 
appealed this decision and the RO subsequently increased the 
veteran's disability rating to 10 percent effective May 20, 
2003.  The RO thereafter granted an earlier effective date of 
this 10 percent rating, making it effective from the date of 
the veteran's claim for entitlement to service connection, 
August 19, 2002.  Because these increases during the appeal 
period are not a full grant of the benefit sought, the issue 
of entitlement to an increased initial disability rating 
remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The evidence of record demonstrates that the veteran's right 
big toe disability is manifested by continuous complaints of 
pain and some limitation of motion.  The condition is not 
analogous to an amputation of the right great toe.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent the 
service-connected residuals of a fracture of the right great 
toe have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71a 
Diagnostic Codes 5171, 5276 through 5284 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in February 2005 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case in August 2005after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation of 
disability rating assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The appellant was afforded a VA medical examination 
on November 2002, January 2004, November 2004, and most 
recently in August 2006.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Claim for Entitlement to an Increased Initial Disability 
Rating

The veteran contends that his service-connected right big toe 
disability is more severe than reflected in the initial 10 
percent disability rating assigned.

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Disability 
evaluations are determined by comparing a veteran's present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Historically, the RO assigned a noncompensable disability 
rating for the residuals of a fracture of the right great toe 
under 38 C.F.R. § 4.71a, Diagnostic Code 5283, which provides 
for a 10 percent disability rating for moderate, 20 percent 
disability rating for moderately severe, and a 30 percent 
disability rating for severe (the highest disability rating 
under this Diagnostic Code) nonunion or malunion of the 
tarsal or metatarsal bones anterior metatarsalgia (Morton's 
disease).  In a September 2003 rating decision, the RO 
increased the rating to 10 percent pursuant to Diagnostic 
Code 5283-5284, effective May 20, 2003.  Under Diagnostic 
Code 5284 for other foot injuries, a 10 percent disability 
rating is warranted where the injury is moderate, a 20 
percent disability rating is warranted where the injury is 
moderately severe, and a 30 percent disability rating (the 
highest disability rating under this Diagnostic Code) is 
warranted where the injury is severe.  38 C.F.R. § 4.71a 
Diagnostic Code 5284.  The RO thereafter granted an earlier 
effective date of this 10 percent rating, making it effective 
from the date of the veteran's claim for entitlement to 
service connection, August 19, 2002, in a May 2004 rating 
decision.  

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  Therefore, the Board will adjudicate this claim in 
accordance with these concepts.

The medical evidence of record includes the veteran's VA 
treatment records dating from July 2002 and four VA 
examinations undertaken during the appeal period.

The VA treatment records indicate ongoing complaints and 
treatment for pain in the right great toe among other areas 
including the knees, hips and back.

At the time of the first VA examination, undertaken in 
November 2002, the veteran's right great toe disability was 
noted to produce "pain to palpation at the plantar aspect of 
the distal phalanx, also with a tuning fork, the pain is 
elicited when placed upon the plantar aspect of the distal 
phalanx.  X-ray studies revealed a small fracture involving 
the proximal end of the distal phalanx of the right great 
toe.  

A subsequent VA examination, undertaken in January 2004, 
indicated symptoms of right great toe disability such as 
slight tenderness, no swelling, normal stance and gait, and a 
limp due to the veteran's knee and hip disabilities.  The x-
ray evidence showed no indication of arthritis at this time 
although on physical examination the veteran's distal 
interphalangeal joint displayed tenderness and range of 
motion was somewhat limited by pain.

At a November 2004 VA examination the veteran was noted to 
have both the right great toe disability as well as an arch 
problem secondary to that disability for which he was 
thereafter granted service connection.  The veteran's great 
toe disability was manifested by pain, some crepitus, and 
painful range of motion.  X-ray studies revealed no gross 
abnormalities.

The final VA examination report, undertaken after examination 
in August 2006, was the most complete of all examination 
reports.  The veteran was noted to have pain, stiffness, 
fatiguability and weakness when standing, walking and at rest 
in the right hallux. Te veteran was able to stand for 15-30 
minutes and able to walk at least a few yards.  The veteran 
noted use of corrective shoes and a cane but reported that 
the devices used were only fairly effective at alleviating 
his disability.  Objective evidence of painful motion was 
noted by the examiner along with weakness and tenderness of 
the hallux.  The veteran's gait was noted to reveal "that 
patient walks on the lateral side of right foot, foot flat 
without joint assistance nor active rom of 1st mtp joint or 
ip joint of hallux."  X-rays indicated that there was "no 
evidence of acute fractures or subluxations.  The joint 
spaces are intact.  Bilateral posterior calcaneal spurs are 
noted.  Soft tissues are unremarkable."  

Persistent plantar fasciitis of the right foot, and 
persistent pain of the joints of the hallux with limited 
range of motion of the MTP joint of the right hallux were 
noted by the examiner as having an effect on occupational and 
daily activities.  It was reported that these disorders 
caused decreased mobility, problems with lifting and 
carrying, difficulty reaching, decreased strength and lower 
extremity pain.  It was reported that he had increased 
absenteeism as a result.  

38 C.F.R. § 4.71, Diagnostic code 5284 provides a 10 percent 
rating for a moderate foot injury, a 20 percent rating for a 
moderately severe foot injury and a 30 percent rating for a 
severe foot injury.  The Board finds that this code is not 
necessarily the appropriate code to rate the veteran's 
impairment.  In this regard, this code pertains to the whole 
foot and the veteran's service-connected disability pertains 
to the right hallux (big/great toe).  Nonetheless, there is 
no evidence showing that the veteran's service-connected 
right hallux dislocation is analogous to a moderately severe 
foot injury.  The medical evidence shows that the veteran has 
pain and limitation of motion in the great toe.  None of the 
objective evidence shows that the service-connected right big 
toe is analogous to a moderately severe foot injury.  In this 
regard, x-ray studies in 2002 revealed only a small fracture 
involving the proximal end of the distal phalanx of the right 
great toe.  X-ray studies in 2004, however, failed to reveal 
any fractures and x-ray studies in 2006 revealed that bone 
mineralization was normal and there was no evidence of acute 
fractures or subluxation.  The objective evidence suggests 
that the veteran's fracture has healed.  Thus, it cannot be 
found that the veteran's service-connected residuals of a 
fracture of the right great toe are analogous to a moderately 
severe foot disability.   As such, the next higher rating of 
20 percent is not warranted under this diagnostic code.

The veteran's service-connected residuals of a fracture of 
the right great toe have been considered under Diagnostic 
Code 5283.  This code pertains to malunion of or nonunion of 
the tarsal or metatarsal bones.  The Board finds that this 
Diagnostic Code is not for application.  In this regard, x-
ray studies have failed to show that the veteran's service-
connected residuals of a fracture of the right great toe 
involves any malunion or nonunion.  As previously stated, x-
ray studies initially showed a small fracture, however, there 
was never a finding of any malunion or nonunion of the tarsal 
or metatarsal bones.  In fact, subsequent x-ray studies in 
2004 and 2006 failed to even reveal a fracture of the right 
great toe.  Given the foregoing, a higher rating under 
Diagnostic Code 5283 is not warranted.

The veteran's service connected residuals of a fracture of 
the right great toe can be rated by analogy under Diagnostic 
Codes 5280 and 5281 as these codes pertain to the great toe.  
See 38 C.F.R. § 4.20.  These codes, however, provide a 
maximum 10 percent rating for unilateral hallux valgus which 
is severe, if equivalent to amputation of the great toe and 
when it is operated on with resection of metatarsal head.  
Hallux rigidus which is severe is to be rated as hallux 
valgus. 38 C.F.R. § 4.71, Diagnostic Codes 5280, 5281.  In 
order for his condition to be considered severe, it must be 
equivalent to an amputation of the great toe.  No medical 
physician has stated this his service-connected residuals of 
a fracture of the right great toe is analogous to an 
amputation of the great toe.  Even if such finding was made, 
no more than a 10 percent rating would be assignable under 
Diagnostic Codes 5280 or 5281.

In order for the service-connected residuals of a fracture of 
the right big toe to receive the next higher rating of 30 
percent under Diagnostic Code 5171, the medical evidence must 
show that his condition is analogous to amputation of the 
great toe with removal of the metatarsal head.  Such evidence 
is not demonstrated in the record. 

The veteran maintains that the residuals of a fracture of the 
right great toe impaired his ability to perform in his 
employment duties.  The Board has considered the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1); 
however, the record is silent for objective evidence that the 
veteran's right great toe disability alone results in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or that 
the disability has necessitated frequent periods of 
hospitalization.  The evidence shows that the veteran has 
missed worked for conditions other than for the right great 
toe.  Given the foregoing, an extraschedular rating is not 
warranted.

In light of the above, an initial rating higher than 10 
percent for residuals of a fracture of the right great toe is 
not warranted.  The preponderance of the evidence is against 
the claim, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right great toe is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


